


Exhibit 10.6

 

Amendment JPMC No: CW236169

Master Agreement JPMC No: 707575

 

Amendment No. 236169
To
The Master Service Provider Agreement between
Virtusa Corporation
and JPMorgan Chase Bank, N.A.
dated as of December 6, 2004

 

JPMC Agreement No. 70575

 

This Amendment No. 236169 (“Amendment”) to the Master Service Provider
Agreement, dated as of December 6, 2004 and entered into by JPMorgan Chase Bank
and Virtusa Corporation, (the “Agreement”) is made and entered into as of March
1, 2008 (“Amendment Effective Date”) by JPMorgan Chase Bank, National
Association, as successor in interest to JPMorgan Chase Bank, (“JPMC”), with an
office located at 270 Park Avenue, New York, New York 10017-2070, and Virtusa
Corporation (“US Supplier”) with offices located at 2000 West Park Drive,
Westborough, MA 01581 and Virtusa Corporation (“Offshore Supplier”, together
with “US Supplier”, collectively “Supplier”) with offices located at Virtusa
(India) Pvt. Ltd., 3 rd Floor, White House, Begumpet, Kundanbagh, Hyderbad India
500016.

 

WHEREAS, JPMC and Supplier have entered into the Agreement, and

 

WHEREAS, JPMC and Supplier have previously amended the Agreement as follows:
Amendment 70575-A1 with an Effective Date of March 30, 2005 and 70575-A2, with
an Effective Date of May 12, 2005. The Agreement as amended by the Prior
Amendments is referred to as (the “Agreement”), and

 

WHEREAS, section 2.4 of the Agreement entitled “Country Specific Legal and
Regulatory Requirements” provides in sub section (b) that, “Upon JPMC’s written
request, Supplier agrees to include such provisions in Master Agreement
Exhibit H European Union Privacy Addendum of the Agreement (and vary the
Agreement accordingly), or in a separate agreement between JPMC and Supplier;
provided, however that to the extent such provisions require a change in the
Services, the change order procedures set forth in section 2.6 (Change Orders)
shall apply to such change in the Services.”, and

 

WHEREAS, JPMC and Supplier agree that the following Asia Pacific Privacy Clauses
are such country specific legal and regulatory requirements, and

 

WHEREAS, JPMC and Supplier now wish to further amend the Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the promises,
terms and conditions set forth below and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows.

 

1.     Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings set forth in the Agreement

 

1

--------------------------------------------------------------------------------


 

ASIA PACIFIC PRIVACY CLAUSES

 

A.            OPERATIVE PROVISIONS

 

1.           Definitions

 

“JPMC” shall mean JPMorgan Chase Bank, National Association.

 

“Personal Information” shall mean information or an opinion (including
information or an opinion forming part of a data base), whether true or not, and
whether recorded in a material form or not, about an individual whose identity
is apparent, or can reasonably be ascertained, from the information or opinion.

 

“Privacy Act” shall mean the following: (1) the National Privacy Principles set
out in Schedule 3 of the Privacy Act of 1988 of Australia; (2) the Personal Data
(Privacy) Ordinance of 1996 of Hong Kong; (3) the Personal Information
Protection Act (Kojin Joho no Hogo ni Kansuru Houritsu, Law No. 57 of 2003) of
Japan; and (4) the Computer-Processed Personal Data Protection Law (Amended 1995
. 08 . 11) of Taiwan; and (5) the Privacy Act 1993 of New Zealand, each
legislation as amended from time to time; and (6) any future Privacy act
promulgated by a jurisdiction in which JPMC has customer’s whose information
will be accessed by the Service Provider. Parties acknowledge that the
Computer-Processed Personal Data Protection Law (Amended 1995.08.11) of Taiwan
is currently being revised by the relevant governmental authority and such
revisions, once adopted as part of the Privacy Laws of Taiwan, shall be
encompassed within the compliance obligations as defined above.

 

“Regulated Information” shall mean Personal Information which the Service
Provider accesses and/or collects from JPMC (whether directly or incidentally)
in connection with, or in performance of, (1) prior Amendments and (2) the
Agreement.

 

“Service Provider” shall mean Supplier and/or one or more of its Affiliates.

 

2.           Rules for Interpreting this Amendment

 

(a)             A reference to:

 

(i)            legislation (including subordinate legislation) is to that
legislation as amended, re-enacted or replaced, and includes any subordinate
legislation issued under it.

 

(ii)           a party to this Amendment or to any other document or agreement
includes a permitted substitute or a permitted assign or that party; and

 

(iii)          a person includes any type of entity or body of persons, whether
or not it is incorporated or has a separate legal identity, and any extractor,
administrator or successor in law of the person

 

2

--------------------------------------------------------------------------------


 

3.             Multiple Parts

 

If a party to this Amendment is made up of more than one person, or a term is
used in this Amendment to refer to more than one party;

 

(a)           an obligation of those persons is joint and several;

 

(b)           a right of those persons is held by each of them severally; and

 

(c)           any reference to that party or that term is a reference to each of
those persons separately, so that (for example) a representation, warranty or
undertaking is given by each of them separately.

 

B.              PRIVACY

 

1.             Compliance with the Privacy Act

 

(a)           The Service Provider will at all times comply with the Privacy Act
and agrees to do so even if the Service Provider is exempt from the application
of the Privacy Act as a “small business operator” within the meaning of that
term under the Privacy Act.

 

(b)           The Service Provider agrees to undertake such training and to
implement such procedures as may be reasonably required by JPMC in respect of
the Privacy Act.

 

2.             Confidentiality of JPMC’s Customer Information

 

(a)           The Service Provider agrees to treat Regulated Information as
confidential to JPMC and belonging to JPMC. The Service Provider agrees that it
owes an obligation of confidence to JPMC in relation to Regulated Information.

 

(b)           The Service Provider will not disclose Regulated Information to
any third party except for the purposes of the agreement, or as required by law.

 

(c)           Service Provider will keep Regulated Information secure against
theft, loss, damage and unauthorized access, use and disclosure. If the Service
Provider becomes aware of any such event, the Service Provider agrees to notify
JPMC immediately in writing of that event.

 

(d)           The Service Provider agrees, immediately upon termination of this
Amendment, or upon the earlier request of JPMC, at JPMC’s option, to return,
destroy or de-identify the Regulated Information. If Service Provider elects to
destroy the Regulated Information, then Service Provider shall evidence proof of
the destruction of such Regulated Information to JPMC in the form of a
Certificate of Destruction within 10 days of the date of the destruction of such
Regulated Information.

 

3.             Indemnity

 

(a)           The Service Provider unconditionally indemnifies JPMC against any
loss, liability or expense that JPMC may suffer, directly or indirectly, because
the Service Provider breaches any of its obligations under this clause B
(Privacy).

 

3

--------------------------------------------------------------------------------


 

(b)           The Service Provider acknowledges that any breach or threatened
breach of this clause B by the Service Provider may cause JPMC immediate and
irreparable harm for which damages alone may not be an adequate remedy. The
Service Provider agrees that JPMC may commence proceedings to restrain any
breach or threatened breach of the terms of this clause B.

 

4.             Survival

 

Clause B(2) (Confidentiality of JPMC’s Customer Information) and
B(3) (Indemnity) shall continue to have effect after the termination or the
expiration of this Amendment.

 

C.            GENERAL

 

1.             Governing Law

 

(a)           This Amendment and any action arising hereunder shall be governed
by the laws of the State of New York.

 

(b)           Each party submits to the non-exclusive jurisdiction of the courts
exercising jurisdiction in the State of New York, and any court that may hear
appeals from any of those courts, for any proceedings in connection with this
Amendment, and waives any right it might have to claim that those courts are an
inconvenient forum.

 

2.             Giving Effect to this Amendment

 

Each party must do anything (including execute any document), and must ensure
that its employees and agents do anything (including execute any document), that
another party may reasonably require to give full effect to this Amendment.

 

3.             Counterparts

 

This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

4.             Attorneys

 

Each person who executes this Amendment on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.

 

2.             Except as expressly amended herein, the Agreement shall remain in
full force and effect.

 

3.             Terms not defined herein shall be as defined in the Agreement.

 

4.             By executing this Amendment, the parties hereto ratify and
confirm the terms of the Agreement, as modified by the terms of this Amendment.

 

5.             If there shall be any conflict in the terms and conditions of the
Agreement and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall control and be binding.

 

4

--------------------------------------------------------------------------------


 

6.             All references in the Agreement in and/or to this “this
Amendment” and words of a like nature shall be deemed to refer to the Agreement,
as amended and supplemented by this Amendment.

 

 

IN WITNESS WHEREOF, JPMC and Supplier have caused duly authorized
representatives of their respective companies to execute this Amendment as of
the Amendment Effective Date.

 

 

JPMORGAN CHASE BANK,

VIRTUSA CORPORATION

NATIONAL ASSOCIATION

 

 

 

By:

/s/ Daniel Cochran

 

By:

/s/ Dan Smith

 

 

Printed Name:

Daniel Cochran

 

Printed Name:

Dan Smith

 

 

Title:

Vice President

 

Title:

COO

 

 

Date:

2/14/08

 

Date:

2/11/08

 

 

LEGAL

 

 

 

 

MRS

 

INITIALS

 

 

 

 

02/06/08

 

DATE

 

5

--------------------------------------------------------------------------------
